DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-9)  in the reply filed on 04/22/2022 is acknowledged.  However, since applicant does not disclose in the remark whether this election is with or without traverse, nor provide any argument for a traversal.  Examiner presumes that applicant elected without traverse. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a thicken thickened cardboard is disposed at one side of the cuboid tubular portion away from the U-shaped tubular portion” as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  The reason for this objection is because Figure 1 of the present invention showing that the thicken board is disposed at one side of the U-shaped tubular portion and away from the cuboid tubular portion which is completely opposite of what is claimed in in claim 7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, applicant recites “a thickened cardboard is disposed at one side of the cuboid tubular portion away from the U-shaped tubular portion” which is not clear to the examiner since the drawing of Figure 1 shows the opposite which a thickened cardboard is disposed at one side of the U-shaped tubular portion away from the cuboid tubular portion.  For the purpose of examination, examiner presumes that that drawing as shown in Figure 1 which as describe as in claim 7 and examiner will follow the drawing as shown in Figure 1.  Correction of the drawing or the claim is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Morell (5,975,303).
As to claim 1, Morell discloses cushioning package material made of a paper material (paperboard bumper, abstract), the cushioning package material comprising two cushioning members (Figures 11-12 showing three sections with one base section and two side wall sections 123 and 125), wherein the two cushioning members are fixedly connected to form an L-shaped structure (one of the sidewall section 123 is forming an L-shape structure with the base section, and other one of the sidewall section 125 is also forming an L-shape structure with the base section) and 5each of the cushioning members comprises a U-shaped tubular portion (as shown in Figure 12, the center is forming an U-shape tubular portion) and a cuboid tubular portion (at two sides of the U-shape tubular portion).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morell (5,975,303) in view of Kuo (2011/0183089).
As to claims 2-3, Morell does not disclose a paper tube having an oval cross-section is disposed inside the cuboid tubular portion and the10 paper tube is plural in number.  Nevertheless, Kuo discloses a buffer device with an oval cross-section paper tube (400) disposed inside the tubular portion and the paper tube is plural in number (three).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuboid tubular portion of Morell with Kuo to provide reinforcement for the buffer member  and also provide additional strength to reduce impact from the side. 
As to claim 9, Morell does not disclose-9-File: 102708usf a strengthening insertion tube is disposed inside the U-shaped tubular portion. Nevertheless, Kuo discloses a buffer device with a U-shape channel, the U-shape channel further discloses a strengthening insertion tube (300) disposed inside the U-shaped tubular portion (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shape channel of Morell with strengthening insertion tube as taught by Kuo to provide end stoppers to the end of the U-shape channel for enclosing a smaller items in the channel of the cushioning package that might slide out of the cushioning material.  

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morell (5,975,303) in view of R. T. White (2,196,157).

    PNG
    media_image1.png
    399
    561
    media_image1.png
    Greyscale

As to claim 4, Morell further discloses the two cushioning member are in integral connection via a connecting cardboard (as shown in Figure 11, the two cushioning member are an integral structure connected via a panel 123, center panel and opposite panel 125 as shown in Figure 12) and  is using adhesive to assemble the cushioning packaging, but does not disclose the two cushioning members are in integral connection via a connecting cardboard and joints of the two cushioning members are connected by environmentally friendly adhesive paper.  Nevertheless, White discloses a cushioning material assemble with adhesive paper (13, page 2, first column, lines 12-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushioning package of Morell with adhesive paper as taught by White to easily disassemble the cushioning package by remove the adhesive paper in order to meeting the requirement to recycle the cushioning package without any adhesive. 
As to claim 5, Morell as modified does not disclose the two cushioning member are of the same size and shape (the sides 123 and 125 are different shape and size compare to the center panel).  However, Morell further discloses a corner protection (Figure 2) showing two cushioning members (Figure 1 and Figure 2) and the two cushioning member are the same shape and same size (Figure 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two cushioning members of Morell in the second embodiment (Figures 11-12) made with same length forming two cushioning member are the same shape and same size as taught by the first embodiment (Figures 1-2)  to provide additional protection to the side wall of the length of the product.  
As to claim 6, Morell as modified further discloses the connecting cardboard comprises a main body portion and four covering portions, at least one fold is disposed at a middle part of the main body portion, and the four covering portions are all disposed at long sides of the main body portion and are integrally formed together with the main 20body portion (Figure annotate above).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morell (5,975,303) in view of Ragsdale (2003/0155272).
As to claims 7-8, Morell does not disclose a thickened cardboard made of corrugated cardboard is disposed at one side of the cuboid tubular portion away from the U-shaped tubular portion.  Nevertheless, Ragsdale discloses a cushioning insert for a package, the cushioning insert comprises a U-shape tubular portion (30, 32 and 14 forming a U-shaped tubular portion) and a cuboid tubular portion (panel 16, 18, 20 and 22 forming a cuboid tubular portion), a thicken carboard (70) is also disposed at one side of the cuboid tubular portion away from the U-shaped tubular portion (the thickened cardboard 70 is at the recess adjacent to the U-shaped tubular portion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushioning member of Morell with additional thickened board position adjacent to the cushioning support as taught by Ragsdale to provide additional support to the U-shaped tubular portion from force impact from the bottom.  
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736